DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/23/2019. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujiko, (USNO.2016/0118820).
 	As for claim 1, Tsujiko discloses and shows in Fig. 2 an electronic device, comprising: a housing (exterior of 1a) component at least partially defining an internal volume and including a wall; a component ( within 2) disposed within the wall; and a battery disposed in the internal volume and electrically connected to the component (par.[0029-0031]).
 	As for claim 2, Tsujiko discloses and shows in Fig. 2 the housing component comprises a housing material; and the component is at least partially surrounded by the housing material.
 	As for claim 3, Tsujiko discloses and shows in Fig. 2 the component comprises an inductive charging component.
 	As for claim 4, Tsujiko discloses and shows in Fig. 2 component comprises a sensor in communication with an ambient environment (via ref’s light detection unit) through the housing component; and the housing material comprises a transparent polymer material (par.[0021]). 

Claim(s) 9-11,15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOYA, (USNO.2012/0119708).
 	As for claim 9, Toya discloses and shows in Fig. 1 comprising:
a transparent portion (ref’s exterior of main unit case) at least partially defining an internal volume; and an inductive charging component encompassed by the transparent portion (ref’s power supply coil) (par.[0053]).
 	As for claim 10, Toya discloses and shows in Fig. 1 the transparent portion comprises a transparent polymer and defines a non-planar exterior surface; and the inductive charging component comprises a coil of conductive material having a profile that conforms to the non-planar exterior surface.
 	As for claim 11, Toya discloses and shows in Fig. 1 transparent portion comprises: a first transparent material defining an exterior surface of the housing; and 
a second transparent material adjacent to the first transparent material, the second transparent material encompassing the inductive charging component (par.[0053,0058]).
 	As for claim 15, Toya discloses and shows in Fig. 1 the transparent portion 

comprises polycarbonate.

 	As for claim 16, Toya discloses and shows in Fig. 1 a method of forming a housing component for an electronic device, comprising: forming a material (ref’s exterior of main unit case) around an inductive charging coil to form the housing component; the inductive charging coil (ref’s power supply coil) comprising a single layer spiral coil disposed in a non-planar (par.[0053]).
 	As for claim 17, Toya discloses and shows in Fig. 1 the material is transparent.

 	As for claim 18, Toya discloses and shows in Fig. 1 housing component comprises a transparent back of the electronic device
   	As for claim 19, Toya discloses and shows in Fig. 1 forming the material comprises a two-shot molding process (via ref’s upper and lower members).
 	As for claim 20, Toya discloses and shows in Fig. 1 material comprises a first material; and further comprising disposing the inductive charging coil into a trench etched into a component, the component comprising a second material (par.[0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5,6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tsujiko, (USNO.2016/0118820) in view of TOYA, (USNO.2012/0119708).
 	As for claim 5, Tsujiko discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a non-planar exterior surface of the electronic device.
Toya discloses and shows in Fig. 2 a non-planar exterior surface of the electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Tsujiko by using a non-planar exterior surface of the electronic device for advantages such as providing ergonomic fit.
 	As for claim 6, Tsujiko in combination with Toya discloses and shows in Fig. 2 the component comprises a coil of conductive material having a profile conforming to the non-planar exterior surface.
As for claim 12, Tsujiko in combination with Toya discloses the claimed invention except for first transparent material comprises a ceramic and the second transparent material comprises a polymer. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use first transparent material comprises a ceramic and the second transparent material comprises a polymer for advantages such as providing durability of the device.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiko in combination with Kim et al, (Kim), (USPATNO.10,993,515)
	As for claims 7 and 8, Tsujiko discloses all limitations, but differs from the claimed invention because he does not explicitly disclose housing component further comprising a lens and a display assembly at least partially defining an exterior surface of the electronic device
Kim discloses and shows in Fig. 1 housing component further comprising a lens and a display assembly at least partially defining an exterior surface of the electronic device (col.5, line 40-48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Tsujiko by using a non-planar exterior surface of the electronic device for advantages such as providing the ability to keep the user engaged.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOYA, (USNO.2012/0119708) in view of WALLEY, (USNO.2014/0184150)
 	As for claim 14, Tsujiko discloses all limitations, but differs from the claimed invention because he does not explicitly disclose inductive charging component has a k-value of at least 0.6
 	WALLEY discloses and shows in Fig. 1 inductive charging component has a k-value of at least 0.6 (par.[0042])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Tsujiko by using inductive charging component has a k-value of at least 0.6 for advantages such as providing the ability conserve energy (par.[0042]), as taught by WALLEY.
  Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  inductive charging component is separated from an ambient environment by less than 5 millimeters, in combination with the remaining limitations of independent claims 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859